t c memo united_states tax_court philip a duggan petitioner v commissioner of internal revenue respondent docket no filed date philip a duggan pro_se alicia h eyler for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a dollar_figure income_tax deficiency for petitioner’s year and additions to tax under sec_6651 and sec_6654 section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure of dollar_figure and dollar_figure respectively respondent also determined that an addition_to_tax under sec_6651 should apply in an amount to be determined according to the statutory formula the issues for our consideration are whether petitioner failed to file a return and is liable for additions to tax whether petitioner had taxable_income from three sources during whether petitioner failed to make estimated payments of tax for and whether the court should impose a penalty under sec_6673 findings_of_fact at the time his petition was filed petitioner resided in the state of washington during petitioner was retired and received retirement income of dollar_figure of which dollar_figure was taxable also during petitioner received a dollar_figure taxable_distribution from his ira of which td ameritrade was the custodian petitioner maintained a bank account with bank of america and received dollar_figure of interest_income during petitioner failed to file a federal_income_tax return for respondent on date issued a notice_of_deficiency and on date petitioner’s petition in which he disagreed with respondent’s determinations was filed with this court attached to his petition was a 17-page document setting forth various statements and arguments on date petitioner’s motion for leave to amend the petition was filed with the court lodged along with his motion was petitioner’s proposed amended petition which had a 13-page attachment also containing various statements and arguments in his objection to petitioner’s motion filed date respondent indicated that petitioner did not make factual claims of error but instead he merely supplements the frivolous legal arguments advanced in his petition petitioner in his reply to respondent’s objection filed date reiterated the statements and arguments advanced in his petition and proposed amended petition in an order dated date the court granted petitioner’s motion to amend but struck various arguments in petitioner’s documents which the court found to be frivolous within the meaning of sec_6673 in the may order the court admonished petitioner that if he continues to advance arguments that are deemed frivolous or groundless he may be held liable for a penalty under sec_6673 not in excess of dollar_figure opinion petitioner did not file a tax_return and respondent determined an income_tax deficiency using third-party information that was part of respondent’s records at trial petitioner did not offer testimony and instead insisted that respondent had to prove that the deficiency determination was correct petitioner also refused to stipulate the records from which respondent was able to determine the deficiency respondent called petitioner as a witness and questioned him concerning the tax_year initially petitioner refused to answer the questions respondent’s counsel posed when petitioner began answering counsel’s questions his answers were equivocal and intentionally vague petitioner exhibited an obstructive pattern of behavior throughout the trial and the court occasionally had to order him to answer questions burden_of_proof the taxpayer bears the burden of showing that the commissioner’s determination is in error rule the commissioner bears the burden of production for any penalty addition_to_tax or additional_amount imposed sec_7491 petitioner offered no testimony or other evidence showing that petitioner did attempt to offer a flash drive which he claimed contained a vast number possibly thousands of pages of government accounting office reports or documents that he believed would show that the court should not trust respondent’s computers the flash drives were not received in the record petitioner offered no other evidence or testimony specifically addressing respondent’s determinations respondent’s determination is in error the evidence respondent offered satisfied his burden of production by showing petitioner’s sources of income and that no income_tax return was filed for respondent also showed that petitioner’s return reflected income requiring the payment of estimated_tax for the tax_year accordingly respondent’s determination must be sustained sec_6651 sec_6651 provides for an addition_to_tax where a taxpayer fails to timely file a return and where the taxpayer has not shown that the failure was due to reasonable_cause and not due to willful neglect respondent has shown that petitioner was required to file a return for and that no return was filed petitioner provided no evidence to show either that a return was filed or that his failure_to_file was due to reasonable_cause and not due to willful neglect further petitioner did not show that respondent’s determination_of_a_deficiency was in error wherefore petitioner is liable for an addition_to_tax under sec_6651 instead petitioner obstructed the conduct of the trial by making blanket objections to the evidence respondent offered and by refusing to answer questions or rendering evasive responses to questions sec_6654 sec_6654 provides for an addition_to_tax for an underpayment of estimated_tax the addition applies unless one of the exceptions in sec_6654 applies petitioner presented no evidence of either the payment of estimated_tax or withholding or that one of the exceptions applies wherefore petitioner is liable for the sec_6654 addition_to_tax sec_6673 at the conclusion of the trial respondent moved that the court impose a penalty of dollar_figure against petitioner under sec_6673 respondent cites as the dominant reason for the penalty that petitioner instituted and maintained this case for the purpose of delay and secondly that petitioner’s position in this case is frivolous and groundless petitioner in his defense contended that he did not reiterate the positions that the court had labeled frivolous in the date order he also argued that a dollar_figure penalty would be onerous as it would represent about three-fourths of his annual income petitioner also filed a reply to respondent’s motion to impose penalty on date in his original petition petitioner disagreed with respondent’s determination for the following reasons improper assessments lack of substantive regulations having the force and effect of law statutes and codes precluding proper lawful filing of tax_return and failure to answer question or to provide a source for resolution although petitioner did not during trial reiterate the specific arguments that this court labeled as frivolous he continued to advance convoluted and groundless arguments instead of showing that respondent’s determinations were in error it is noted that in making his plea petitioner made an admission against his interest that he had annual income of approximately dollar_figure an amount that is close to the amount of income determined in respondent’s notice_of_deficiency for accordingly even though petitioner strenuously resisted respondent’s attempt to show why he had unreported income for the purpose of lessening his financial burden he admitted that his annual income was approximately the amount that respondent had determined petitioner in his reply attempted to introduce facts to counter respondent’s arguments in the motion to impose a sec_6673 penalty petitioner however failed to testify on his own behalf or to introduce any admissible evidence that supported the contention in his reply accordingly the evidence he offers in support of his contentions cannot be accepted as fact even if petitioner’s arguments in his reply could be accepted as fact they do not change or affect the rationale upon which our holding is founded respondent alleged that petitioner throughout the pretrial process refused to discuss the specific income items set forth in the notice or the correctness of the documentation in respondent’s files according to respondent petitioner merely posed legal-sounding arguments that respondent found to be frivolous or groundless at trial petitioner obstructed the conduct of the trial and expressed his intent not to testify however after being called by respondent as a witness petitioner did not testify with candor to the extent that petitioner did respond to questions his answers were evasive and vague petitioner presented no direct evidence addressing the seminal question of whether respondent’s determinations were in error at best he impeded the trial and attempted to thwart the court’s attempt to conduct an orderly trial because petitioner did not advance any evidence to show that his position has merit but merely attempted to obstruct the judicial and administrative process we conclude that petitioner’s sole purpose in instituting and conducting this case was for the purpose of delay additionally although petitioner did make some appropriate objections to respondent’s evidence at trial for the most part he made wholesale references to the federal rules of evidence with the purpose of impeding respondent’s counsel’s attempt to represent her client under these circumstances and because petitioner has been provided with ample warning we will require petitioner to pay a dollar_figure penalty under sec_6673 to reflect the foregoing an appropriate order and decision will be entered
